As appears from the opinion of my learned associate, this proceeding is not in any proper sense an intervention. It does not grow cut of any of the issues adjudicated in the original suit in equity, in which it purports to be an intervention, nor does it arise as a consequence of the decree therein. It is simply an action at law attempted to be engrafted by consent on the equity suit, with respect to which it is not only collateral, but wholly independent and unrelated. Appellate jurisdiction in the equity suit cannot therefore draw after it jurisdiction of the appeal in this. As that *Page 474 
is the only possible ground on which our jurisdiction can be predicated in this case. I am of the opinion that the cause should be transferred to the St. Louis Court of Appeals. JamesT. Blair, J., concurs.